Title: [Memorandum of Measures to Be Pursued in Congress, February? 1776.]
From: Adams, John
To: 


       Mem.
       The Confederation to be taken up in Paragraphs.
       An Alliance to be formed with France and Spain.
       Embassadors to be sent to both Courts.
       Government to be assumed in every Colony.
       Coin and Currencies to be regulated.
       Forces to be raised and maintained in Canada and New York. St. Lawrence and Hudsons Rivers to be secured.
       Hemp to be encouraged and the Manufacture of Duck.
       Powder Mills to be built in every Colony, and fresh Efforts to make Salt Petre.
       An Address to the Inhabitants of the Colonies.
       The Committee for Lead and Salt to be fill’d up, and Sulphur added to their Commission.
       Money to be sent to the Paymaster, to pay our Debts, and fullfill our Engagements.
       Taxes to be laid, and levied, Funds established. New Notes to be given on Interest, for Bills borrowed.
       Treaties of Commerce with F. S. H. D. &c.
       Declaration of Independency, Declaration of War with the Nation, Cruising on the british Trade, their East India Ships and Sugar Ships.
       Prevent the Exportation of Silver and Gold.
      